PER CURIAM
Youth appeals a judgment finding her to be within the jurisdiction of the juvenile court for conduct that, if committed by an adult, would constitute theft in the third degree, ORS 164.043. The state’s theory at trial was that youth aided and abetted two boys who stole sandwiches from a store. On appeal, youth argues that the evidence established, at most, that she was present when the boys took the sandwiches and did not stop them — conduct insufficient to constitute aiding and abetting. See State ex rel Juv. Dept. v. Holloway, 102 Or App 553, 556, 795 P2d 589 (1990) (discussing the requirements for accomplice liability); see also State v. J. M. M., 268 Or App 699, 705, 342 P3d 1122 (2015) (presence at the scene of the crime is not enough to establish accomplice liability). The state, in response, concedes that “the evidence in the record is insufficient to prove beyond a reasonable doubt that youth aided and abetted her associates in the theft of sandwiches,” and that the judgment must be reversed. We agree, accept the state’s concession, and reverse the judgment.
Reversed.